UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2219


LENA HARDAWAY,

                 Plaintiff – Appellant,

          v.

CHECKERS DRIVE-IN RESTAURANTS, INC.,

                 Defendant – Appellee,

          and

CHECKERS/RALLY    RESTAURANT;    ADVENTURES THREE  INC.;
DOUGLAS S. GORDON INSURANCE SERVICES; JOHN DOE INSURANCE
COMPANY; IMOGENE F. HOLMES; DOES 1-25,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:11-cv-01575-RWT)


Submitted:   March 24, 2016                  Decided:   April 5, 2016


Before KING, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lena Hardaway, Appellant Pro Se. Richard E. Schimel, BREGMAN,
BERBERT, SCHWARTZ & GILDAY, LLC, Bethesda, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Lena    Hardaway        appeals    from       the    district     court’s    order

dismissing     her       complaint      without          prejudice     for     want    of

prosecution.        On    appeal,      Hardaway     asserts     that    the    district

court did not properly update her address and that she did not

timely receive the district court’s order to show cause.                               We

affirm.

     Hardaway       claims    that     she       filed    a   complaint      against    a

district court judge with the Justice Department on August 17,

2015, and filed an additional complaint with the Chief Judge of

the District of Maryland on August 28, 2015.                         Hardaway asserts

that she placed a change of address form in the envelope to the

Chief Judge.    Hardaway does not provide any documentary proof of

these claims.

     It appears that Hardaway’s “complaints” were in a separate

case or were an attempt to open an investigation or another

case.     These documents are not filed in the instant case.                           The

United States District Court for the District of Maryland Rule

102(b)(iii) requires self-represented litigants to file change

of address forms with the Clerk in every case in which they

currently    have    an    address      where      case-related       papers     may   be

served.     Even assuming that the document Hardaway references was

a change of address form for the instant case, Hardaway states



                                             3
that she sent it to the Chief Judge rather than the Clerk of the

Court.

       Moreover, on appeal, Hardaway presents no showing of good

cause for her failure to pursue her case, so any error by the

district court was merely harmless.          The district court granted

in part Hardaway’s motion to compel on September 16, 2013, and

Hardaway did not file another document in her case until her

notice of appeal on October 9, 2015.         While she claims there was

much   misconduct   in   her   case,   she   does   not   allege   that   she

specifically attempted to file documents after September 2013,

nor does she explain her failure to prosecute her case during

that time period.    Finally, while Hardaway raises numerous other

claims on appeal, we find that they are irrelevant to the basis

for dismissal.

       Accordingly, we affirm.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                   AFFIRMED




                                       4